Exhibit 10.6
ADC TELECOMMUNICATIONS, INC.
2008 EXECUTIVE MANAGEMENT INCENTIVE PLAN
Section 1. Establishment; Purpose
     (a) Establishment. On October 21, 2008, the Compensation Committee of the
Board of Directors of ADC Telecommunications, Inc., a Minnesota corporation (the
“Company”), approved an incentive plan for executive officers as described
herein, which plan shall be known as the “ADC Telecommunications, Inc. Executive
Management Incentive Plan” (the “Plan”). This Plan is established pursuant to
the terms of the ADC Telecommunications, Inc. 2008 Global Stock Incentive Plan,
which was approved by shareowners of the Company on March 6, 2008. Any awards
granted under this Plan and the material terms of the Plan shall be consistent
with the terms and conditions of the 2008 Global Stock Incentive Plan.
     (b) Purpose. The purpose of the Plan is to provide a direct financial
incentive for executive officers of the Company to make a significant
contribution to the annual strategic and financial goals of the Company.
Section 2. Administration
     (a) Composition of the Committee. The Plan shall be administered by the
Compensation Committee of the Company’s Board of Directors (the “Committee”). To
the extent required by Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), the Committee administering the Plan shall be composed
solely of two or more “outside directors” within the meaning of Section 162(m)
of the Code.
     (b) Power and Authority of the Committee. The Committee shall have full
power and authority, subject to all the applicable provisions of the Plan
(including but not limited to the requirements of Section 2(c) of the Plan) and
applicable law, to (i) establish, amend, suspend, terminate or waive such rules
and regulations and appoint such agents as it deems necessary or advisable for
the proper administration of the Plan, (ii) construe, interpret and administer
the Plan or any Annual Cash Bonus Award (as defined below in Section 3(b)) made
under the Plan, and (iii) make all other determinations and take all other
actions necessary or advisable for the administration of the Plan. Unless
otherwise expressly provided in the Plan, each determination made and each
action taken by the Committee pursuant to the Plan or Annual Cash Bonus Award
made under the Plan (x) shall be within the sole discretion of the Committee,
(y) may be made at any time and (z) shall be final, binding and conclusive for
all purposes on all persons, including, but not limited to, Participants (as
defined in Section 3(a) below) and their legal representatives and
beneficiaries. For purposes of the Plan, the term “Affiliate” shall mean any
entity that, directly or indirectly through one or more intermediaries, is
controlled by the Company and any entity in which the Company has a significant
equity interest, in each case as determined by the Committee in its sole
discretion.
     (c) Qualified Performance-Based Compensation. From time to time, the
Committee may designate an Annual Cash Bonus Award as an award of “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code. Notwithstanding any other provision of the Plan to the contrary, the
following additional requirements shall apply to all Annual Cash Bonus Awards
made to any Participant under the Plan:

 



--------------------------------------------------------------------------------



 



     (i) The right to receive an Annual Cash Bonus Award shall be determined
solely on account of the attainment of one or more pre-established, objective
performance goals selected by the Committee in connection with the grant of the
Annual Cash Bonus Award. Such performance goals may apply to the Participant
individually, an identifiable business unit of the Company, the Company as a
whole, or any combination thereof. The performance goals shall be based solely
on one or more of the following business criteria: revenue or revenue growth;
new product revenue; earnings (before or after taxes, interest, depreciation
and/or amortization); operating income or gross margin performance; market
share; economic value added; improvement in economic value added; cash flow
(including free cash flow, net cash flow, operating cash flow or any combination
thereof); operating and fixed factory expense levels; working capital; stock
price performance; earnings per share (basic or diluted); total shareholder
return and profitability as measured by any one or more of the following ratios:
return on revenue, return on assets or return on equity; and cumulative total
return to shareholders (whether compared to pre-selected peer groups or not).
The foregoing shall constitute the sole business criteria upon which the
performance goals under this Plan shall be based.
     (ii) The maximum bonus which may be paid to any Participant pursuant to any
Annual Cash Bonus Award with respect to any fiscal year shall not exceed the
lesser of 300% of a Participant’s base salary for that fiscal year or
$4,000,000.
     (iii) For an Annual Cash Bonus Award, the Committee shall, not later than
90 days after the beginning of each fiscal year:

  (A)   designate all Participants for such fiscal year; and     (B)   establish
the objective performance factors for each Participant for that fiscal year on
the basis of one or more of the business criteria set forth herein.

     (iv) Following the close of each fiscal year and prior to payment of any
amount to any Participant under the Plan, the Committee must certify in writing
as to the attainment of all factors (including the performance factors for a
Participant) upon which any payments to a Participant for that fiscal year are
to be based.
     (v) Each of the foregoing provisions, and all of the other terms and
conditions of the Plan as it applies to any Annual Cash Bonus Award, shall be
interpreted in such a fashion so as to qualify all compensation paid thereunder
as “qualified performance-based compensation” within the meaning of Section
162(m) of the Code.
Section 3. Eligibility and Participation
     (a) Eligibility. The Plan is maintained by the Company for its executive
officers. In order to be eligible to participate in the Plan, an executive
officer of the Company or any of its Affiliates must be selected by the
Committee (if selected, that executive officer is referred to herein as a
“Participant”). In determining the executive officers who will participate in
the Plan, the Committee may take into account the nature of the services
rendered by those executive officers, their present and potential contributions
to the success of the Company and other factors as the Committee, in its sole
discretion, deems relevant. A director of the Company or of an Affiliate who is
not also an employee of the Company or an Affiliate, and all members of the
Committee, shall not be eligible to participate in the Plan.

2



--------------------------------------------------------------------------------



 



     (b) Participation. The Committee shall determine the employees eligible to
be granted an annual cash bonus award (an “Annual Cash Bonus Award”), the amount
or range (subject to the limits set forth in the Plan) of the potential bonus to
be paid pursuant to each Annual Cash Bonus Award, the time or times when Annual
Cash Bonus Awards will be made, and all other terms and conditions of each
Annual Cash Bonus Award. The provisions of the Annual Cash Bonus Awards need not
be the same with respect to different Participants. The Committee’s decision to
approve an Annual Cash Bonus Award to an executive officer in any year shall not
require the Committee to approve a similar Annual Cash Bonus Award or any Annual
Cash Bonus Award at all to that executive officer or any other executive officer
or person at any future date. The Company and the Committee shall not have any
obligation for uniformity of treatment of any person, including, but not limited
to, Participants and their legal representatives and beneficiaries and employees
of the Company or of any Affiliate of the Company.
     (c) Employment. In the absence of any specific agreement to the contrary,
no Annual Cash Bonus Award to a Participant under the Plan shall affect any
right of the Company, or of any Affiliate of the Company, to terminate, with or
without cause, the Participant’s employment with the Company or any Affiliate at
any time. Neither the establishment of the Plan, nor the granting of any Annual
Cash Bonus Award hereunder, shall give any Participant (i) any rights to remain
employed by the Company or any Affiliate; (ii) any benefits not specifically
provided for herein or in any Annual Cash Bonus Award granted hereunder; or
(iii) any rights to prevent the Company or any Affiliate from modifying,
amending or terminating any of its other benefit plans of any nature whatsoever.
Section 4. Payment of Annual Cash Bonus Awards
     (a) General. Annual Cash Bonus Awards may be granted singly or in
combination, or in addition to, in tandem with or in substitution for any grants
or rights under any other employee or compensation plan of the Company or of any
Affiliate. All or part of an Annual Cash Bonus Award may be subject to
conditions and forfeiture provisions established by the Committee, which may
include, but are not limited to, continuous service with the Company or an
Affiliate.
     (b) Payment of Annual Cash Bonus Awards. Payment of any bonuses pursuant to
Annual Cash Bonus Awards shall be made solely in cash and may be made, subject
to any deferred compensation election which may be permitted pursuant to any
plan maintained by the Company, at such times, with such restrictions and
conditions as the Committee, in its sole discretion, may determine at the time
of grant of the Annual Cash Bonus Awards.
     (c) Discretionary Reduction. The Committee shall retain sole and full
discretion to reduce, in whole or in part, the amount of any cash payment
otherwise payable to any Participant under this Plan.
Section 5. Termination of Employment
     (a) Termination of Employment. If employment with ADC is terminated for any
reason other than death and if the Employment Termination Date occurs prior to
the end of the fiscal year, a Participant will not receive an Annual Cash Bonus
Award under the Plan. For purposes of this Plan, the “Employment Termination
Date” is the date that the Participant ceases to be an employee of the Company
(as determined by the Committee). In the case of termination of employment by
the Company, the Employment Termination Date shall be determined without regard
to whether such termination is with or without cause or with or without
reasonable notice.
     (b) Death. If a Participant dies during the fiscal year, a pro-rated
payment of the Annual Cash Bonus Award otherwise payable for the full fiscal
year will be made to the Participant’s estate. The payment will be based upon
the time the Participant served as an executive officer during the fiscal year.

3



--------------------------------------------------------------------------------



 



Section 6. Nontransferability
     An Annual Cash Bonus Award is only transferable in accordance with the 2008
Global Stock Incentive Plan.
Section 7. Taxes
     In order to comply with all applicable federal or state income, social
security, payroll, withholding or other tax laws or regulations, the Company may
take such action, and may require a Participant to take such action, as it deems
appropriate to ensure that all applicable federal or state income, social
security, payroll, withholding or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from such
Participant.
Section 8. Amendment and Termination
     (a) Term of Plan. Unless the Plan shall have been discontinued or
terminated as provided in Section 8(b) hereof, no Annual Cash Bonus Awards shall
be granted under the Plan after March 5, 2018. No Annual Cash Bonus Awards may
be granted after such termination, but termination of the Plan shall not alter
or impair any rights or obligations under any Annual Cash Bonus Award
theretofore granted (including the payment of such Annual Cash Bonus Award
within the time period permitted by the Code, as the same may be amended from
time to time), without the consent of the Participant or holder or beneficiary
thereof.
     (b) Amendments to and Termination of Plan. Except to the extent prohibited
by applicable law and unless otherwise expressly provided in the Plan, the
Committee may amend, alter, suspend, discontinue or terminate the Plan;
provided, however, that notwithstanding any other provision of the Plan, without
the approval of the shareholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval would cause any compensation paid pursuant to any Annual Cash Bonus
Award granted pursuant to the Plan to no longer qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.
     (c) Correction of Defects, Omissions and Inconsistencies. Except to the
extent prohibited by applicable law and unless otherwise expressly provided in
the Plan, the Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Annual Cash Bonus Award in the manner and
to the extent it shall deem desirable to carry the Plan into effect.
Section 9. Miscellaneous
     (a) Governing Law. The Plan and all of the Participants’ rights thereunder
shall be governed by and construed in accordance with the internal laws, and not
the laws of conflicts, of the State of Minnesota.
     (b) Severability. If any provision of the Plan, or any Annual Cash Bonus
Award is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan, or any Annual Cash Bonus Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the purpose or intent of the Plan, and the Annual Cash Bonus Award such
provision shall be stricken as to such jurisdiction, and the remainder of the
Plan, and any such Annual Cash Bonus Award shall remain in full force and
effect.

4



--------------------------------------------------------------------------------



 



     (c) No Trust or Fund Created. Neither the Plan nor any obligations to pay
an Annual Cash Bonus Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Annual Cash Bonus Award, such right shall be no greater than the right of
any unsecured general creditor of the Company or of any Affiliate.
     (d) Nature of Payments. Any and all cash payments pursuant to any Annual
Cash Bonus Award granted hereunder shall constitute special incentive payments
to the Participant, and such payments shall not be taken into account in
computing the amount of the Participant’s salary or compensation for purposes of
determining any pension, retirement, death or other benefits under (i) any
pension, retirement, profit sharing, bonus, life insurance or other employee
benefit plan of the Company or any Affiliate or (ii) any agreement between the
Company (or any Affiliate) and the Participant, except to the extent that such
plan or agreement expressly provides to the contrary.

5